DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Black on 3/2/2021.

The application has been amended as follows: 

Claim 1
An implantable device for promoting aortic stenosis, the device comprising a plurality of independent segments, each segment including an elastic core encased in a fabric sheath, wherein the plurality of segments are configured for individual placement within a tract and configured to form an annulus in the tract, and wherein each segment is configured for suturing to a wall of the tract and wherein the plurality of segments are configured to engage with an external surface of an aortic valve replacement device,  and wherein the continuous ring is configured for placement at an annulus of a healthy animal in order to create a stenotic state via a calcified annulus into which the aortic valve replacement device can be placed to correct disease created by the stenotic state.


Claim 9
A method of promoting formation of aortic stenosis, the method comprising:
positioning a plurality of independent segments individually within a tract, each segment having an elastic core encased in 
affixing the plurality of segments to a wall of the tract via sutures, wherein the continuous ring is configured for placement at the annulus of a healthy animal in order to create a stenotic state via a calcified annulus into which the aortic valve replacement device can be placed to correct disease created by the stenotic state.
 
 

 
Claim 12
The method of claim 9 wherein affixing the sutures includes passing through the wall and a segment of the plurality of segments.
 
Claim 14
The method of claim 9 wherein positioning the plurality of segments includes selecting an elongate length for a segment of the plurality of segments.
 
Claim 15
The method of claim 9 wherein positioning the plurality of segments includes positioning "positioning the segments" in end to end relation.

Claim 16
A device comprising:	an elastic band having a rectangular cross section, wherein the elastic band includes a plurality of independent segments, each segment configured for individual end-to-end placement and the elastic band configured as a continuous annular ring;	a foil band affixed to a surface of each segment of the elastic band; and	a contiguous fabric sheath encasing each segment of the elastic band and the foil band and wherein the continuous annular ring is configured for placement at an annulus of a healthy animal in order to create a stenotic state via a calcified annulus into which an aortic valve replacement device can be placed to correct disease created by the stenotic state.

Election/Restrictions
Claims 1-8 and 16-20 allowable.  The restriction requirement of Groups, as set forth in the Office action mailed on 5/15/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 9-15, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The Examiner’s Amendment supra incorporates the allowable product of claim 1 in to claim 9.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Overall, claims 1-20 are allowed herein. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/2/2021